Citation Nr: 0104834	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for a low back disability. 


REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Certain disabilities, to include arthritis, 
that became manifest to a compensable degree within one year 
of active duty shall be considered to have been incurred in 
that period of active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.309 
(2000).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran claims that he hurt his back while in service, 
and that it has hurt him ever since.  His service medical 
records indicate that he did undergo surgery on his back 
while in service, for the removal of a sebaceous cyst, and 
that he is currently service connected at a noncompensable 
level for the scar resulting from that surgery.  There are no 
other service medical records that refer to the veteran 
suffering from any other back injury during service.

The earliest medical evidence of record relating to the 
veteran's back is an admission summary dated April 1952, at 
which time he was diagnosed with a herniated nucleus pulposus 
for L4-5, was treated, and improved.  At that time the 
veteran indicated that he had been experiencing back pain for 
about 4 years, with one to two severe attacks previously, and 
that severe back pain had started two days prior, a day after 
the veteran had been indulging in strenuous activities.  
Relevant findings reflected in private medical records dated 
in 1999 include a fusion at L2-L4, and current diagnoses of 
Grade 1 spondylolisthesis at L3-4, and degenerative changes 
at multiple levels. 

In the rating action on appeal, the RO denied service 
connection for spondylolisthesis and degenerative changes of 
the lumbosacral spine (claimed as a back condition) 
essentially because there is no medical evidence of a nexus 
between any currently diagnosed low back disability and 
service.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in light of the 
change in the law noted above, the Board finds that the 
veteran should undergo medical examination to obtain an 
opinion as to the relationship, if any, between any current 
low back disability (to include spondylolisthesis and 
degenerative changes) and his active military service.  The 
Board also notes that, as the veteran and his representative 
have also asserted, alternatively, that the low back 
disability is secondary to his service-connected right knee 
disability (an issue first raised in the representative's 
November 2000 Informal Hearing Presentation before the Board, 
and not yet adjudicated by the RO), the examiner should 
address this relationship, as well.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to arranging for the veteran to undergo medical 
evaluation, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this matter is hereby remanded to the RO for the 
following action:  

1. The RO should obtain and associate 
with the record all outstanding 
pertinent medical records from any 
source(s) or facility(ies) identified 
by the veteran, that are not already 
of record, to specifically include 
records from any VA medical 
facility(ies).  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so 
before arranging for him to undergo 
medical examination.

2. After associating with the record all 
additional records received pursuant 
to the development requested above, 
the veteran should be scheduled to 
undergo a VA orthopedic examination to 
determine the current nature, extent, 
and etiology of any current 
spondylolisthesis and/or degenerative 
changes of the lumbosacral spine.  All 
necessary tests and studies should be 
accomplished, and all clinical 
findings set forth in detail.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
the examiner.  Following review of the 
veteran's pertinent medical history 
(to include the facts noted herein) 
and examination of the veteran, the 
physician should offer an opinion, 
with respect to each diagnosed 
disability, as to whether it is as 
least as likely as not that such 
disability (1) originated or was 
aggravated during the veteran's active 
military service, or (2) was caused or 
is aggravated by the veteran's 
service-connected right knee 
disability.  If aggravation of low 
back disability by the service-
connected right knee disability is 
found, the examiner should indicate 
the extent of disability resulting 
from the aggravation.  All examination 
findings, along with the complete 
rationale for any opinion offered and 
conclusion reached, should be set 
forth in a typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
yields competent medical evidence of a 
nexus between a currently diagnosed 
back disability (to include 
spondylolisthesis and degenerative 
changes) and either the veteran's 
active military service or his 
service-connected right knee 
disability, the veteran and 
representative should be advised that 
such evidence is needed to support the 
claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6. After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should adjudicate the 
claim for service connection for a low 
back disability, on both a direct 
basis and as secondary to service-
connected right knee disability, in 
light of all pertinent evidence and 
legal authority, to include that cited 
to herein.  In considering the claim 
on the merits, the RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

7. If any benefit sought by the veteran 
continues to be denied, then he and 
his representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


